DETAILED ACTION

	Claims 1-16 are pending.  Claims 17-19 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2018/062709 filed on November 28, 2018 which claims priority from U.S. Provisional Application No. 62/674,883, filed on May 22, 2018 and U.S. Provisional Application No. 62/592,009 filed on November 29, 2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 11-12, 14-16 and 20 of copending Application No. 17/617,546 (U.S. Publication No. 2022/0241276 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘546 are mutually obvious and not patentably distinct.
Claims 1-16 of the instant application claim a method for characterizing adrenocortical carcinoma (ACC), comprising: a) contacting a sample from a subject diagnosed with ACC with reagents for determining the level of expression of at least one of BUB1B, PINK1, and GOS2 and the methylation status of GOS2; and b) characterizing said ACC as molecular subgroup COC1, COC2, or COC3 based on said level of expression of BUB1B, PINK1, and GOS2 and methylation status of GOS2. 
Claims 1, 3-8, 11-12, 14-16 and 20 of copending ‘546 claim a method for treating ACC in a subject identified as having COC1 comprising administering an agent that blocks IGF1R signaling, as well as a method for treating ACC in a subject comprising a) identifying the subject as having COC1 ACC by obtaining or having obtained a sample from the subject; and measuring the level of GOS2 methylation and BUB1B-PINK1 expression score in the sample; and b) administering an agent that blocks IGF1R signaling to said subject when said subject has a level of GOS2 methylation and BUB1B-PINK1 expression score indicative of the presence of COC1 ACC.
Thus the cited claims of the instant application would be anticipated by the cited claims of copending ‘546 since copending ‘546 claims determining the level of expression of BUB1B, PINK1, and GOS2 methylation and b) identifying said ACC as molecular subgroup COC1 based on said level of expression of BUB1B, PINK1, and GOS2 methylation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature, a natural phenomenon and an abstract idea without significantly more. The claims recite a method for characterizing adrenocortical carcinoma (ACC), comprising: a) contacting a sample from a subject diagnosed with ACC with reagents for determining the level of expression of at least one of BUB1B, PINK1, and GOS2 and the methylation status of GOS2; and b) characterizing said ACC as molecular subgroup COC1, COC2, or COC3 based on said level of expression of BUB1B, PINK1, and GOS2 and methylation status of GOS2. 
Laws of nature and natural phenomena, as identified by the courts, include naturally occurring principles/relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature. The courts have often described these exceptions using other terms, including "physical phenomena," "scientific principles", "natural laws," and "products of nature."
The claims recite determining the level of expression of at least one of BUB1B, PINK1, and GOS2 and the methylation status of GOS2 and thus recites determining a naturally occurring phenomena and therefore fall under the laws of nature and natural phenomena exception.
In addition, the claims recite characterizing said ACC as molecular subgroup COC1, COC2, or COC3 based on said level of expression of BUB1B, PINK1, and GOS2 and methylation status of GOS2, and thus falls under the abstract idea exception as a mental process. The "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674.
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
Therefore the limitations of the claims fall under several exceptions including a mental process-type abstract idea, a law of nature and a natural correlation or phenomena.  These judicial exceptions are not integrated into a practical application because there are no additional elements recited in the claims beyond the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional limitations that add an inventive concept to the claims.
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980 (quoting Myriad, 569 U.S. at 589, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible). This is because such a patent would "in practical effect be a patent on the [abstract idea, law of nature or natural phenomenon] itself." Benson, 409 U.S. at 71- 72, 175 USPQ at 676. The concern over preemption was expressed as early as 1852. See Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1852) ("A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.").
Claims 9-12 of the instant application further recite determining a treatment course of action based on said molecular subgroup, wherein the treatment course of action comprises adjuvant cytotoxic chemotherapy in subjects with COC3 tumors.  Claim 13 also recites administering adjuvant cytotoxic chemotherapy in subjects with COC3 tumors.  These limitations as a whole, including the highly generic “treatment” step, do not integrate the exception into a practical application or amount to significantly more than the exception because it is at best the equivalent of merely adding the words “apply it” to the claim. 
The Supreme Court has identified additional elements as mere instructions to apply an exception in several cases. For instance, in Mayo, the Supreme Court concluded that a step of determining thiopurine metabolite levels in patients’ blood did not amount to significantly more than the recited laws of nature, because this additional element simply instructed doctors to apply the laws by measuring the metabolites in any way the doctors (or medical laboratories) chose to use. 566 U.S. at 79, 101 USPQ2d at 1968. In Alice Corp., the claim recited the concept of intermediated settlement as performed by a generic computer. The Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 573 U.S. at 225-26, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that "apply it" in a computer.
In the instant case, claim 9 does not require administering any compound rather it merely recites an abstract idea of determining the treatment course.  Claim 10 also does not require administering any compound rather it merely recites determining that the treatment course comprises adjuvant cytotoxic chemotherapy.  Claim 11 also does not require administering any compound rather it merely recites determining that the treatment course comprises adjuvant cytotoxic chemotherapy which is mitotane.  The limitation of claims 12 and 13 reciting further administering adjuvant cytotoxic chemotherapy is a highly generic “treatment” step which does not integrate the exception into a practical application or amount to significantly more than the exception because it is at best the equivalent of merely adding the words “apply it” to the claim.  Thus the claims recite only the idea of a solution or outcome i.e., the claims fail to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.
Accordingly, claims 1-16 are properly rejected under 35 USC 101 for being drawn to a judicial exception without significantly more.

Conclusion
Claims 1-16 are rejected.  Claims 17-19 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM